EXHIBIT 10.34

 

 

Addendum No. 1 to Shipbuilding Contract (Hull No. 316)

 

This Addendum No. 1 (hereinafter called the “Addendum No.1”) to the Shipbuilding
Contract for one Exploration Cruise Vessel (Hull No. 316) (hereafter called the
“Vessel”) is made and entered into this 6th day of December, 2019 by and
between:

 

(A)

Lindblad Bluewater II Limited (hereinafter called the “Buyer”); and

 

(B)

Ulstein Verft AS (hereinafter called the “Builder”).

 

(each a “Party” and together, the “Parties”).

 

WHEREAS

 

(A)

By a Shipbuilding Contract dated 25th February 2019 made between the Buyer and
the Builder, as novated, amended and supplemented from time to time (hereafter
called the “Shipbuilding Contract”), the Builder agreed to build and deliver to
the Buyer and the Buyer agreed to purchase and take delivery of the Vessel
pursuant to the terms of the Shipbuilding Contract.

 

(B)

The Builder has entered into a loan agreement (hereafter called the “Loan
Agreement”) with Lindblad Maritime Enterprises, Ltd., an entity related to the
Buyer (hereafter called the “Lender”), on or about the date hereof, pursuant to
which the Lender has agreed to make available to the Builder a loan in an
original amount of $4,000,000.00 and in certain circumstances an additional loan
in an amount of $2,500,000.00 (together referred to as the “Loan”).

 

NOW THEREFORE, for various good and valuable considerations, receipt and
sufficiency thereof being hereby expressly acknowledged by each of the Parties
hereto, the Parties hereto do mutually agree and confirm to each other as
follows:

 

1.

As provided in the Loan Agreement, in the event that the Builder (i) gives
notice of its intent to deliver the Vessel on or prior to June 1, 2021 (which
such notice must be received by the Buyer and the Lender by no later than May
30, 2020) (such notice hereafter called an “Early Delivery Notice”) and (ii)
delivers the Vessel to the Buyer on or prior to June 1, 2021 (the date being
adjusted for any Permissible Delay in the construction of the Vessel, as defined
and otherwise provided for in the Shipbuilding Contract), the Loan, together
with all accrued and unpaid interest and any other amounts due under the Loan
Agreement, shall cease to be payable as further set out therein.

 

2.

Notwithstanding anything to the contrary in the Shipbuilding Contract, if the
Builder delivers an Early Delivery Notice, the Contract Delivery Date (under and
as defined in the Shipbuilding Contract) will be deemed to be the date set forth
in such Early Delivery Notice and any and all penalties and/or liquidated
damages shall be in accordance with the Shipbuilding Contract (including by
reference to the revised Contract Delivery Date).

 

3.

If the Loan has become due and payable pursuant to Section 7 of the Loan
Agreement, the Builder hereby acknowledges that the Buyer is authorized to set
off and apply all amounts due and payable by the Builder to the Lender under the
Loan Agreement against the instalment payable by Buyer on Delivery and
Acceptance of the Vessel under the Shipbuilding Contract.

4.

This Addendum No. 1 constitutes an integral part of the Shipbuilding Contract.
If the terms of the Shipbuilding Contract are in conflict with this Addendum No.
1, the terms of this Addendum No. 1 shall prevail. Save as amended by this
Addendum No.1, all other terms and/or conditions of the Shipbuilding Contract
shall remain unaltered and in full force and effect.

 

5.

This Addendum No.1 shall become effective after due execution by authorized
representatives of parties hereto.

 

IN WITNESS WHEREOF the Parties hereto have caused this Addendum No.1 duly
executed by their duly authorized officers or attorneys-in-fact on the day and
year first above written.

 

For and on behalf of   For and on behalf of Lindblad Bluewater II Limited  
 Ulstein Verft AS By: /s/ Craig Felenstein             By: /s/ Lars Lühr Olsen 
         Name: Craig Felenstein   Name: Lars Lühr Olsen Title: Chief Financial
Officer    Title: Managing Director

 

 

 